Order entered February 21, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01214-CR

                           AKEASHYA K. THOMAS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                        On Appeal from the Auxiliary Court No. 4B
                                  Dallas County, Texas
                           Trial Court Cause No. TR-13-22742

                                          ORDER
       The Court REINSTATES the appeal.

       On January 21, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant was convicted

of a Class C misdemeanor and is not entitled to court-appointed counsel; (2) appellant signed a

form entitled “waiver and explanation of rights”; (3) appellant waived the recording of the

proceedings; (4) appellant filed a notice of appeal, but did not respond to the letter from the

Truancy Court regarding whether she desired to continue the appeal; and (5) no affidavit of

indigence was filed by appellant. We note that appellant, who is representing herself in this

appeal, has not communicated with the Court regarding the appeal.
         Accordingly, we ORDER appellant to file her brief by MARCH 31, 2014. If appellant’s

brief is not filed by the date specified, the Court will, without further notice, submit the appeal

without briefs. See Tex. R. App. P. 38.8(b)(4); Lott v. State, 874 S.W.2d 687 (Tex. Crim. App.

1994).


         We DIRECT the Clerk to send a copy of this order, by first-class mail, to Akeashya

Thomas, P.O. Box 824, Rowlett, Texas 75030.

         We DIRECT the Clerk to send a copy of the order, by electronic transmission, to the

Dallas County District Attorney’s Office.

                                                     /s/    LANA MYERS
                                                            JUSTICE